Gildersleeve, J.
This is an undefended action for the annulment of a marriage. The only evidence upon the *197merits is that of the plaintiff himself, who states that about one month before his marriage to defendant he had intercourse with her for the first time, and that one month after his marriage defendant gave birth to a living child. There is no allegation of any deception on the part of defendant that induced plaintiff to marry her, and so far as appears to the contrary, plaintiff married her with full knowledge of her advanced stage of pregnancy. The only other witness called at the trial is a friend of plaintiff, who says he knew defendant and served the summons and complaint upon her. There is not a particle of evidence tending to corroborate the testimony of the plaintiff as to the dates given by him, nor even is there any corroboration of his statement as to the birth of any child at all. TJpon the evidence adduced upon the merits of this action, the court would not be at all warranted in giving a judgment for the annulment of a marriage. The case may be restored to the calendar and the plaintiff given an opportunity to supply the deficiencies of his proofs.
Ordered accordingly.